Exhibit 10.34

First Amendment

To

Employment Agreement

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of
this 21st day of September, 2010, by and between SHORE BANK, a banking
corporation organized and existing under the laws of the Commonwealth of
Virginia, its successors and assigns (the “Bank” or “Employer”), and ROBERT
JAMES BLOXOM (the “Officer”).

WHEREAS, the Bank and the Officer entered into an Employment Agreement dated
January 8, 2008, (the “Agreement”) and the Agreement has been amended by a
Waiver Agreement dated December 31, 2008; and

WHEREAS, Hampton Roads Bankshares, Inc. (“HRB”) has entered into certain
investment agreements dated August 11, 2010, by and among HRB, Carlyle Global
Financial Services Partners, L.P. (“Carlyle”), ACMO-HR, L.L.C. (“Anchorage”),
CapGen Capital Group VI LP (“CapGen,” collectively with Carlyle and Anchorage
the “Investors”) and certain other purchasers and/or their respective affiliates
(the “Investment Agreements”), pursuant to which each purchaser would acquire
capital stock of HRB upon the completion of the transactions described in the
Transaction Documents, as such terra is defined in the Investment Agreements
(the “Transaction”); and

WHEREAS, the Investors require HRB to amend its benefit plans and employment
agreements to prevent the payment of or acceleration of benefits that might
otherwise be paid if the Transaction causes “a change in control” of HRB, as
such term is defined in the Agreement (the “Investor Requirement”);

NOW, THEREFORE, in consideration of Officer’s continued employment and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereby adopt this Amendment upon the following terms and conditions:

1. Current Section 12 of the Agreement (“Miscellaneous”) is renumbered to be
Section 13 and new Section 12 is added to the Agreement as follows:

12. Forfeiture of Benefits. Notwithstanding any provision, of this Agreement,
the Bank and Officer hereby agree that any payment or Gross-Up, including but
not limited to payments pursuant to Section 4 of the Agreement, that may
otherwise be paid under the “change in control” provisions of this Agreement as
a result of the Transaction, as such term is defined below, shall be forfeited
and such provision shall be null and void. The Bank in its sole and absolute
discretion shall determine which payments are required to be forfeited to comply
with the Investor Requirement Moreover, the Bank and the Officer hereby agree
that any provision accelerating payment or benefits under the “change in
control” provisions as a result from the Transaction shall be null and void. For
the purposes of this Section 12, the term “Transaction” shall mean

 

1



--------------------------------------------------------------------------------

the transactions contemplated by the Transaction Documents, as such term is
defined in that certain investment agreement dated August 11, 2010, by and
between Hampton Roads Bankshares, Inc., Carlyle Global Financial Services
Partners, L.P. and ACMO-HR, L.L.C.

2. Except as amended by this Amendment, the Agreement as originally adopted and
amended is hereby ratified and affirmed.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

    SHORE BANK Date Signed: 9/24/10     By:  

LOGO [g285872ex10_34pg2a.jpg]

  [SEAL]     OFFICER: Date Signed: 9-21-10    

/s/ Robert James Bloxom

    Robert James Bloxom

 

2



--------------------------------------------------------------------------------

SUPPLEMENTAL ACKNOWLEDGEMENT AND WAIVER

September 21, 2010

Hampton Roads Bankshares, Inc.

999 Waterside Dr., Suite 200

Norfolk, Virginia 23510

The Bank of Hampton Roads

999 Waterside Dr., Suite 200

Norfolk, Virginia 23510

Ladies and Gentlemen:

Reference is made to the Acknowledgement and Waiver, dated May 23, 2010 by and
between Hampton Roads Bankshares, Inc., a Virginia corporation (“Bankshares”).
The Bank of Hampton Roads, a banking corporation organized tinder the laws of
the Commonwealth of Virginia, and the undersigned (the “Waiver”).

This letter confirms that the transactions contemplated by the CapGen Investment
Agreement, dated June 30, 2010, by and between Bankshares and CapGen Capital
Group VI LP (“CapGen”) (the “CapGen Investment Agreement”) and all similar
investments that close on or around the same date are “Transactions” as defined
in, and for purposes of, the Waiver.

The undersigned acknowledges that CapGen and the other investors would not have
entered into the CapGen Investment Agreement or the other applicable investment
agreements without the Waiver and that CapGen and each such other investor is an
express third-party beneficiary thereof and may enforce the Waiver directly
against the undersigned. The Waiver may not be amended, modified, supplemented
or terminated without the prior written consent of CapGen and each other such
investor.

 

Very truly yours,

/s/ Robert J Bloxom

Signature   Print Name:  

Robert J Bloxom

Address:  

28320 Yeo Neck Run Rd

 

Melfa, VA 23410

 

cc:    CapGen Capital Group VI LP   

 

Carlyle Financial Services Partners, L.P.

 

ACMO-HR, L.L.C.



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND WAIVER OF EXECUTIVE

This ACKNOWLEDGEMENT AND WAIVER (this “Waiver”) is entered into on September 21,
2010 by and between Hampton Roads Bankshares, Inc., a Virginia corporation
(“Bankshares”), The Bank of Hampton Roads (“Hampton Roads”), a banking
corporation organized under the laws of the Commonwealth of Virginia, and the
Executive whose name is set forth on the signature page hereto.

WHEREAS, the Executive is an executive officer of Bankshares and/or Hampton
Roads;

WHEREAS, Bankshares is considering entering into an investment agreement (the
“Investment Agreement”; capitalized terms used but not otherwise defined herein
shall have the meanings ascribed thereto in the Investment Agreement) pursuant
to which Carlyle Financial Services Partners, L.P. and ACMO-HR, L.L.C., and/or
their respective affiliates (each, an “Investor” and collectively, the
“Investors”), would each in aggregate acquire up to 24.9% of the capital stock
of Bankshares upon completion of the transactions described therein (the
“Transactions”);

WHEREAS, certain agreements and plans of Bankshares, Hampton Roads, and their
affiliates provide for benefits and rights upon the occurrence of a “change of
control,” “change in control” or similar transaction (“CIC Provisions”); and

WHEREAS, the Investors have requested an acknowledgement that no CIC Provisions
are implicated by the Transactions and, to the extent the Transactions do
implicate the CIC Provisions, a waiver of such CIC Provisions, and the Executive
wishes to enter into this Waiver as an inducement to the Investors to enter into
the Transactions;

NOW THEREFORE, in consideration of the foregoing and the substantial benefits to
be derived by the Executive as a result of the Transactions, the receipt and
adequacy of which is hereby acknowledged, the undersigned hereby agree as
follows:

1. The Executive hereby irrevocably acknowledges and agrees that the
Transactions do not constitute a “change in control” or “change of control” or
any similar CIC Provision for the purposes of any employment agreement to which
the Executive is a party or any benefit plan, agreement or policy of Bankshares,
Hampton Roads, Shore or any affiliate or subsidiary thereof tinder which the
Executive would be entitled to any benefit, payment, or acceleration of benefits
upon a “change in control” or “change of control” or similar transaction (the
“CIC Agreements”).

2. The Executive hereby irrevocably relinquishes and. waives any and all rights
that the Executive would possess in respect of any CIC Provision contained in
any CIC Agreement triggered by the Transactions. This Waiver shall not become
effective until the Closing (as defined in the Investment Agreement), provided,
however, that it may not be revoked without both parties’ consent and pursuant
to the terms of this Waiver.

3. The Executive hereby acknowledges that neither Investor would have entered
into the Investment Agreement without this Waiver and that each Investor is an
express third-party beneficiary hereof (and that this Waiver may not be amended,
modified, supplemented or terminated without the written consent of each
Investor (which may be withheld in each Investor’s sole discretion)).

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Waiver has been duly executed and delivered by the
parties

hereto as of the date first herein above written.

 

HAMPTON ROADS BANKSHARES, INC. By:  

/s/ John A. B. Davis, Jr.

  Name: John A. B. Davis, Jr.   Title: President & CEO THE BANK OF HAMPTON ROADS
By:  

/s/ John A. B. Davis, Jr.

  Name: John A. B. Davis, Jr.   Title: CEO EXECUTIVE

/s/ Robert J Bloxom

  Name:

Robert J Bloxom

  Address

28320 Yeo Neck Run Rd

Melfa, VA 23410



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

This Employment Agreement, (the “Agreement”), made this the      day of
            , 200    , by and between Shore Bank, a banking corporation
organized under the laws of the Commonwealth of Virginia (the “Bank” or
“Employer”), with a principal address of 25020 Shore Parkway, Onley, Virginia
(23418), and Robert James Bloxom (the “Officer”), with an address of 28320 Yeo
Neck Run Road in the City/County of Melfa, in the Commonwealth of Virginia
(23410)(Zip Code).

W I T N E S S E T H :

WHEREAS, this Agreement is entered into by the Bank as a condition of the
closing of that certain Agreement and Plan of Merger (the “Merger Agreement”)
dated January 8, 2008, by and between Hampton Roads Bankshares, Inc., a Virginia
corporation, (“HRB”) and Shore Financial Corporation, a Virginia corporation,
(“SFC”), pursuant to which Merger Agreement the Bank will become a wholly owned
subsidiary of HRB and, further, Officer is being directly and materially
benefited as an equity holder or executive of SFC and through this Agreement
with the Bank;

WHEREAS, the Officer currently is rendering or desires to render valuable
services to the Employer and it is the desire of the Employer to have the
benefit of the Officer’s continued and future loyalty, service and counsel;

WHEREAS, Employer is engaged in the business of banking and Officer has
particular and peculiar knowledge and background in the operation of a business
of this nature; and

WHEREAS, the Officer wishes to continue or become in the employ of the Employer.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth, the parties covenant and agree as follows:

1. Employment. The Employer agrees to continue to or employ the Officer to
perform services for the Employer and the Officer agrees to continue to or serve
the Employer upon the terms and conditions herein provided The Officer agrees to
perform such managerial duties and responsibilities as shall be assigned to him
or her by the Chief Executive Officer of the Employer. The Officer shall devote
his or her time and attention on a full-time basis to the discharge of the
duties undertaken by him or her hereunder.

2. Terms and Compensation.

(a) Term of Agreement. The term (the “Term”) of this Agreement shall commence on
the date (the “Commencement Date”) of the closing of the Merger Agreement. On
the Commencement Date, the Officer’s prior employment agreement, if any, shall
terminate and be superseded and replaced with this Agreement Thereafter, the
Agreement shall continue until the first to occur of (i) except as otherwise
provided in Section 3 hereof, the end of the sixtieth (60th)  consecutive full
month following die Commencement Date, (ii) the Officer’s death, or (iii) except
as provided in Paragraph (d) of this Section 2, the Officer’s disability.
Notwithstanding the foregoing, however, in the event the Officer is not informed
by the Bank, in writing, prior to the last day of the



--------------------------------------------------------------------------------

fifty-seventh (57th) consecutive full month following the Commencement Date of
employment, or any subsequent renewal term, that this Agreement will not be
renewed, this Agreement will automatically renew itself for additional periods
of sixty (60) months (each a “Renewal Term”) from the original anniversary date
or, as the case may be, any Renewal Term. For purposes of this Agreement, the
“Term” shall include and refer to, as appropriate by the context, any Renewal
Term.

(b) Compensation. Officer shall be paid an annual base salary of $114,000 (“Base
Salary”), payable in accordance with the Bank’s normal payroll practices. Any
adjustments in Officer’s annual Base Salary shall be in the sole discretion of
the Bank.

(c) Benefits. The Officer shall be eligible to participate in any benefit plans,
policies or programs which may be available to other Officers of the Bank,
including, but not limited to, upon a determination by Employer’s Board of
Directors to include the Officer, (i) with the consent of HRB, HRB’s current
stock option program or any future stock option program as may be adopted from
time-to-time by HRB and (ii) an executive savings plan.

(d) Disability. In the event of the physical or mental disability of the Officer
by reason of which the Officer is unable to perform the duties of his employment
hereunder, the Employer shall continue to pay or provide to the Officer the
compensation and benefits provided under Paragraphs (b) and (c) of this
Section 2 for the first six (6) months of such disability. If, however, the
disability continues beyond such six-month period, the Employer may, at its
election, terminate the Officer’s employment under this Agreement, in which case
the Officer may be entitled to receive disability benefits, if any, available to
the Officer under the Employer’s plans in effect at that time.

(e) Death. In the event that the Officer’s death should occur during the Term of
this Agreement, this Agreement shall terminate and the Officer or his estate or
beneficiaries, as the case may be, shall be entitled only to income earned but
not yet paid as of the date of death and any and all retirement or death
benefits payable under the Employer’s plans in effect at that time and no
further compensation will be paid under this Agreement.

3. Termination of Employment.

(a) Termination by the Employer. Officer’s employment with the Bank may be
terminated by the Bank in accordance with the following provisions:

(i) The Bank may, at any time, terminate Officer’s employment for “good cause”
(as defined below). If such termination is for good cause, then the Officer
shall be entitled only to receive his or her base salary in respect of services
performed through the Date of Termination and the compensation and benefits of
the Officer will cease as of the Date of Termination as defined in Paragraph
3(d). For purposes of this Agreement, “good cause” means a dismissal of the
Officer by Employer because of (i) the material failure of the Officer, for
reasons other than disability, to render services to the Employer as provided
herein; (ii) the Officer’s gross or willful neglect of duty, neglect or refusal
to perform all duties assigned to him or her, in good faith, under this
Agreement or by Employer; (iii) imprudent financial management of Employer by
the Officer not otherwise authorized which causes Employer an extraordinary or
material loss; (iv) conviction of or guilty plea to a felony or a crime
involving moral turpitude; (v) illegal use of

 

2



--------------------------------------------------------------------------------

drugs or alcohol; (vi) the material breach of this Agreement; (vii) material
waste or misuse of assets of Employer; (viii) embezzlement, dishonesty, fraud or
other similar acts reflecting adversely upon Officer’s honesty and integrity,
(ix) illegal or intentional acts by the Officer demonstrating bad faith toward
the Employer, including, but not limited to, any conduct by Officer so as to
permit, condone or acquiesce in any act or conduct of other persons, which could
cause Employer, its parent or any of its subsidiaries, to be in material
violation of any law, statute or regulation, or (x) commission by Officer of any
other act which causes a material adverse impact on the Bank’s standing in the
community or with its customers, staff or shareholders, including, but not
limited to, if Officer is suspended and/or temporarily prohibited from
participating in the conduct of the Employer’s business by any regulatory
authority governing Employer’s business.

(ii) The Bank may, at any time, terminate Officer’s employment without “good
cause” (as defined above). If such termination is without good cause then
Employer shall pay the Officer a termination allowance in not more than six
(6) equal monthly payments commencing on the last day of the month in which the
date of actual termination occurs, the total amount of which will equal the
Officer’s base salary, but not including any. bonuses, paid to the Officer by
Employer in the six (6) months preceding the Notice of Termination. Except as
provided in this paragraph, upon the termination herein described, the
compensation and benefits of the Officer will cease as of the Date of
Termination as defined in Paragraph 3(d).

(iii) If Officer’s employment is terminated by the Bank without good cause and
such termination occurs within one year after a “Change in Control” of
Employer’s Parent Company (as such terms are defined below) then the provisions
of Paragraph 4 shall govern the compensation owed to the Officer upon the
Officer’s termination.

(b) Termination by the Officer. Officer’s employment with the Bank may be
terminated by the Officer in accordance with the following provisions:

(i) The Officer shall be entitled to terminate his or her employment pursuant to
this Agreement voluntarily at any time, provided, however, that in the event the
Officer terminates his or her employment pursuant to this Agreement for any
reason other than a “Change in Control” as described below, then the Officer
shall be entitled to no termination allowance and/or no severance allowance and
no further compensation after the “Date of Termination” as defined in part
(d) of this Paragraph 3.

(ii) The Officer shall be entitled to terminate his or her employment pursuant
to this Agreement within six (6) months after the occurrence of a “Change in
Control” with respect to Hampton Roads Bankshares, Inc., its successor’s or
assigns, (Employer’s “Parent Company”), in which case Employer shall be
obligated to pay the Officer and furnish him or her the benefits provided in
Section 4 hereof. For purposes of this Agreement, a Change in Control shall be
defined as (a) the date that any one person, or more than one person, acting as
a group, acquires ownership of stock of the Parent Company that, together with
stock held by such person or group constitutes more than 50% of the total fair
market value or total voting power of the stock of the Parent Company or
(b) (i) the date any one person, or more than one person, acting as a group,
acquires ownership of stock of the Parent Company possessing 30% or more of the
total voting power of the stock, or (ii) the date a majority of the members of
the Parent Company’s Board is replaced during any 12 month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Parent Company’s Board before the date of the appointment or election.

 

3



--------------------------------------------------------------------------------

(c) Notice of Termination. Any termination of the Officer’s employment by the
Employer or by the Officer shall be communicated by a written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a written notice which shall indicate the specific
termination provisions) in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances providing the basis for
termination.

(d) Date of Termination. The “Date of Termination” shall mean (i) if the
Agreement is terminated by the Officer, the date on which the Notice of
Termination is delivered to Employer, (ii) if the Agreement is terminated by the
Employer because of the Officer’s disability, thirty (30) days after the Notice
of Termination is given, or (iii) if the Officer’s employment is terminated by
the Employer for any other reason, the date on which a Notice of Termination is
given.

4. Compensation upon Termination for a Change in Control Event. If the Officer’s
employment is terminated by the Rank in accordance with Section 3(a)(iii) or the
Officer terminates his or her employment pursuant to Section 3(b)(ii) hereof,
then:

(a) Accrued but Unpaid Compensation. The Employer shall pay the Officer’s full
base salary through the Date of Termination at the rate then in effect and the
amount, if any. of awards theretofore made which have not yet been paid.

(b) Severance Allowance. The Employer shall pay the Officer a severance
allowance in sixty (60) equal monthly payments commencing on the last day of the
month in which the Date of Termination occurs, the total amount of which will
equal 2.99 times (2.99x) the base amount.

For purposes of this Paragraph 4(b), the following definitions shall apply:

(i) Base Amount - The term “base amount” means the Officer’s average annualized
includible compensation for the base period.

(ii) Annualized Includible Compensation for the Base Period - The term
“annualized includible compensation for the base period” means the average
annual compensation paid by the Employer, which was includible in the gross
income of the officer for federal income tax purposes for taxable years in the
base period

(iii) Base Period - The term “base period” means the period consisting of the
most recent three (3) taxable years ending before the date on which the Change
of Control occurs.

(iv) Present Value - Present value shall be determined in accordance with
Section 1274(b)(2) of the Code.

(c) Incentive Plans. The Employer shall pay such other amounts to which the
Officer is entitled according to the terms of the incentive plans, equity plans,
supplemental retirement plans, etc., in which, the Officer participates.

(d) Employee Benefits. The Employer shall maintain in full force and effect, for
the Officer’s continued benefit until the earlier of the first (1st) anniversary
of the Date of Termination

 

4



--------------------------------------------------------------------------------

or the date the Officer becomes a participant in similar plans, programs or
arrangements provided by a subsequent employer, all life, accident, medical and
dental insurance benefit plans and programs or arrangements in which the Officer
was entitled to participate immediately prior to the Date of Termination,
provided that the Officer’s continued participation is possible under the
general terms and provisions of such plans and programs. In the event that the
Officer’s participation in any such plan or program is barred, the Employer
shall arrange to provide the Officer with benefits substantially similar to
those which the Officer is entitled to receive under such plans and programs. At
the end of the period of coverage, the Officer shall have the option to have
assigned to him or her at no cost and with no apportionment of prepaid premiums,
any assignable insurance policy owned by the Employer and relating specifically
to the Officer.

(e) No Duty to Mitigate. The Officer shall not be required to mitigate the
amount of any payment provided for in this Section 4 by seeking other employment
or otherwise, nor shall the amount of any payment provided for in this Section 4
be reduced by any compensation earned by the Officer as the result of employment
by another employer after the Date of Termination, or otherwise.

5. Return of Bank Property. When the Officer’s employment with the Bank ends,
the Officer shall immediately deliver to the Bank all of its property,
including, but not limited to (i) all documents and copies of such documents
whether in hard copy or electronic format, including, but not limited to,
address and telephone records of customers, listings of customer names and/or
account numbers, and any telephone records of customers, listings of customer
names and/or account numbers, and any other items or records in the Officer’s
possession, or subsequently coming into the Officer’s possession pertaining to
the business of Employer, including without limitation, confidential and
proprietary information which the Officer would not possess but for his or her
employment relationship with Employer and (ii) any tangible personal property of
Employer or provided by Employer to Officer, including, but not limited to,
computers) and related peripherals, laptops, automobiles, cellular telephones,
access cards and credit cards.

6. Prohibition of Competitive Activities.

(a) During the Officer’s employment with the Bank and for a period of one
(1) year following the date Officer’s employment with the Bank ends, the Officer
will not, directly or indirectly, either as a principal, agent, employee,
employer, stockholder, partner or in any other individual or representative
capacity whatsoever, engage in a position where Officer is engaged in the
process of providing services or products that compete with the services or
products the Bank provided at any time during the last year of Officer’s
employment with the Bank. This restriction shall only apply within a twenty-five
(25) mile radius of any office or branch operated by the Bank on the date
Officer’s employment with the Bank ends.

(b) During the Officer’s employment with the Bank and for a period of one
(1) year following the date Officer’s employment with the Bank ends, Officer
will not solicit, or assist any person or entity to solicit, any person or
entity who, during the six (6) month period prior to the date Officer’s
employment with the Bank ends, paid or engaged the Bank for products or
services, for the purpose of providing services or selling products where those
services or products compete with the services or products offered by the Bank
as of the date Officer’s employment with the Bank ends.

 

5



--------------------------------------------------------------------------------

(c) During the Officer’s employment with the Bank and for a period of one
(1) year following the date Officer’s employment with the Bank ends, the Officer
agrees that he/she will not on his/her own behalf or on behalf of any person or
entity, in any capacity, solicit, recruit or hire or assist others in
soliciting, recruiting or hiring any person who is currently or was during the
preceding twelve (12) months prior to the Officer’s termination of employment
with Employer, an employee or officer with Employer, Employer’s subsidiaries or
Employer’s Parent Company.

(d) During the Officer’s employment with the Bank, and at all times thereafter,
Officer agrees not to disclose, communicate or divulge to any third party, or
use, or permit others to use, any confidential information of the Bank. For
purposes of this Agreement, “confidential information” shall mean all
information disclosed to Officer, or known to Officer as a consequence of or
through Officer’s employment with the Bank, where such information is not
generally known by the public or was regarded or treated as proprietary by the
Bank.

Subsections (a), (b), (c), and (d) of this Section 6 are intended by the parties
hereto as separate and divisible provisions, and if for any reason either one is
held to be invalid or unenforceable, neither the validity nor the enforceability
of the other shall thereby be affected. If any court holds that the whole or any
part of Subsections (a), (b), (c), and (d) is unenforceable by reason of the
extent, duration or geographic scope thereof, or otherwise, then the court
making such determination shall have the right to reduce such extent, duration,
geographic scope, or other provisions hereof, and in its reduced form such
Section shall be enforceable in the manner contemplated hereby.

7. Notice of Subsequent Employment. For a period of one (1) year after the
Officer’s employment with Employer ends, the Officer agrees to notify Employer
of the name and address of the Officer’s employer and the Officer hereby
authorizes Employer to contact any such employer during that period for the
limited purpose of making the employer aware of this Agreement and protection
against any disclosure of confidential and proprietary information, or unfair
competition.

8. Remedies. The Officer acknowledges that if Officer breaches or threatens to
breach this Agreement, in addition to any and all other rights and remedies it
may have, Employer shall be entitled to injunctive relief, both pendente lite
and permanent, against the Officer, as the Officer recognizes that a remedy at
law would be inadequate and insufficient. Employer shall be entitled to recover
from the Officer all costs and expenses, including but not limited to reasonable
attorney’s fees and court costs, incurred by Employer as a result of or arising
out of any breach of threatened breach under or pursuant to this Agreement in
addition to such other rights and remedies as Employer may have under this
Agreement or any other agreement, at law or in equity.

9. Section 4999 Gross-Up Payment. In the event it shall be determined that any
payments and benefits called for under the Agreement and any Amendments thereto,
together with any other payments and benefits (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Agreement (a “Payment”) would be subject to the excise tax imposed
under Section 4999 of the Code, or any successor statute, or any interest or
penalties are incurred by the Officer with respect to such excise tax
(collectively, the “Excise Tax”), then the Officer shall be entitled to receive
an additional payment (a “Gross-Up Payment”) in an amount such that after
payment by the Officer of all taxes (including any interest or penalties imposed
with respect to

 

6



--------------------------------------------------------------------------------

such taxes), including, without limitation, any income taxes (and any interest
and penalties imposed with respect thereto) and Excise Tax imposed upon the
Gross-Up Payment, the Officer retains an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon the payments.

(a) Gross-Up Determination. Subject to the provision of Subsection (b) herein,
all determinations required to be made under this Agreement, including whether
and when a Gross-Up Payment is required and. the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by Employer’s external accounting firm or such other independent certified
accounting firm (the “Accounting Firm”) selected by mutual consent of Employer
and the Officer, which shall provide detailed supporting calculations both to
Employer and the Officer within fifteen (15) business days of the receipt of
notice from the Officer that there has been a Payment, or such earlier time as
is requested by Employer. The calculations under this Agreement will be made in
a manner consistent with the requirements of Code Sections 280G and 4999 and any
applicable related regulations and any related Internal Revenue Service rulings.
All fees and expenses of the Accounting Firm for such determination shall be
borne solely by Employer. Any determination by the Accounting Firm shall be
binding upon Employer and the Officer. Any Gross-Up Payment, as determined
pursuant to this Agreement shall be paid by Employer to the Officer within five
(5) days of the receipt of determination by the Accounting Firm that such
payment is due; provided, however, that all gross-up payments must be paid no
later than the end of the calendar year in which the Officer remits the related
taxes. If it is determined that no Excise Tax is payable to the Officer, it
shall so indicate to the Officer in writing.

(b) Notification to Employer. The Officer shall notify Employer in writing of
any claim by the Internal Revenue Service that, if successful, would require the
payment by Employer of the Gross-Up Payment Such notice shall be given as soon
as practicable but no later than ten (10) business days after the Officer is
informed in writing of such claim and said notice shall advise Employer of the
nature of such claim and the date on which such claim is requested to be paid.
The Officer shall not pay such claim prior to the expiration of the 30-day
period following the date on which it gives such notice to Employer (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If Employer notifies the Officer in writing prior to the
expiration of such period that it desires to contest such claim, the Officer
shall:

 

  (i) give Employer any information reasonably requested relating to such claim,

 

  (ii) take such action in connection with contesting such claim as Employer
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonable selected by Employer,

 

  (iii) cooperate with Employer in good faith in order to effectively contest
such claim; and

 

  (iv) permit Employer to participate in any proceedings relating to such claim;

provided, however, that Employer shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with any contest of a claim for payment

 

7



--------------------------------------------------------------------------------

of the Excise Taxes and Employer shall indemnify and hold the Officer harmless,
on an after tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.

Without limitation on the foregoing provisions of this Agreement, Employer shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct the Officer to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the Officer
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as Employer shall determine; provided, however, that if Employer directs
the Officer to pay such claim and sue for a refund, Employer shall advance the
amount of such payment to the Officer, on an interest-free basis and shall
indemnify and hold the Officer harmless, on an after-tax-basis, from any Excise
Tax or income tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Officer
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, Employer’s control of the contest
shall be limited to issues with respect to which a Gross-Up Payment would be
payable hereunder and the Officer shall be entitled to settle or contest, as the
case may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

(c) Underpayment of Gross-Up Payment. In the event there is an underpayment of
the Gross-Up Payment due to the uncertainty in the application of Section 4999
of the Code at the time of the initial determination the Accounting Firm, and
the Officer thereafter is required to make a payment of any Excise Tax, the
Accounting Firm will determine the amount of any such underpayment that has
occurred and such amount will be promptly paid by Employment to or for the
benefit of the Officer.

(d) Refund of Gross-Up Payment. If, after the receipt by the Officer of an
amount advanced by Employer pursuant to this Agreement, the Officer becomes
entitled to receive any refund with respect to. such claim, the Officer shall
[subject to Employer’s complying with the requirements of Subsection (b) above],
promptly pay to Employer the amount of such refund (together with any interest
paid or credited thereon after taxes applicable thereto). If, after the receipt
by the Officer of an amount advanced by Employer pursuant to Subsection
(b) above, a determination is made that the Officer shall not be entitled to any
refund with respect to such claim and Employer does not notify the Officer in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30) days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

10. Specified Employee. If Officer is a Specified Employee on his separation
from service, payments under Sections 3 and 4 of this Agreement shall be delayed
until the six-month anniversary of the Officer’s separation from service date.
For purposes of this Agreement, Specified Employee means an Officer who on the
date of his separation from service is a Key Employee of the Employer provided
that the Employer is publicly traded on an established securities market. Key
employee means an Officer who meets the requirements of Code section

 

8



--------------------------------------------------------------------------------

416(i)(l)(A)(i), (ii), or (iii) applied in accordance with the regulations
thereunder and disregarding Code section 416(i)(5). Compensation for purposes of
identifying the Key Employee is defined according to Treasury Regulation section
1.415(c)-2(a) applied without regard to the safe harbor provided in Treasury
Regulation section 1.415(c)-2(d), the special timing rules provided in Treasury
Regulation section 1.415(c)-2(e), and the special rules provided in Treasury
Regulation section 1.415(c)-2(g).

11. Litigation Expenses. Employer agrees to pay promptly as incurred, to the
full extent permitted by law, all the legal fees and expenses which the Officer
may reasonably incur as a result of any contest (regardless of the outcome
thereof unless a court of competent jurisdiction determines that the Officer
acted in bad faith in initiating the contest) brought by Employer, the Officer
or others concerning the validity or enforceability of, or liability under, the
Change in Control of Employer’s Parent Company (as defined above) provision of
this Agreement or Amendments thereto, or any guarantee of performance thereof
(including as a result of any contest by the Officer about the amount of any
payment pursuant to the Change in Control provision or its Amendments), plus in
each case interest on any delayed payment at the applicable Federal rate
provided for in Code Section 7872(f)(2)(A); provided however, that the
reasonableness of the fees and expenses must be determined by a court of
competent jurisdiction.

12. Miscellaneous.

(a) Waiver. A waiver by any party of any of the terms and conditions of this
Agreement in any instance shall not be deemed or construed to be a waiver of
such terms and conditions for the future, or of any subsequent breach thereof.

(b) Severability. If any provision of this Agreement, as applied to any
circumstances, shall be adjudged by a court to be void and unenforceable, the
same shall in no way affect any other provision of this Agreement or the
applicability of such provision to any other circumstances.

(c) Amendment. This Agreement may not be varied, altered, modified, changed, or
in any way amended except by an instrument in writing, executed by the parties
hereto or their legal representatives.

(d) Nonassignability of Payments. Neither the Officer nor his estate shall have
any right to commute, sell, assign, transfer or otherwise convey the right to
receive any payments hereunder, which payments and the right thereto are
expressly declared to be nonassignable and nontransferable.

(e) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Officer (and his personal representative), Employer and any
successor organization or organizations which shall succeed to substantially all
of the business and property of Employer, whether by means of merger,
consolidation, acquisition of all or substantially all of the assets of Employer
or otherwise, including by operation of law.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the Commonwealth of Virginia, whether statutory or
decisional, applicable to agreements made and entirely to be performed within
such state and such provisions

 

9



--------------------------------------------------------------------------------

of federal law as may be applicable. Venue for any dispute arising hereunder
shall lie exclusively in the state or federal courts located in or having
jurisdiction over the City of Norfolk, Virginia, or where Employer’s Parent
Company is headquartered.

(g) Assignment. Officer shall not have the right to transfer or assign any or
all of his or her rights or interest hereunder. Pursuant to the provisions of
Section 3(b) hereof, Officer agrees that should Employer convey all or
substantially all of Employer’s assets to a third-party, which assets include
this Agreement, that Employer may assign this Agreement to such third-party
without the prior consent of Officer, and, further, that such assignment shall
be deemed to be undertaken with Officer’s consent with regard to the
third-party.

(h) Background. Enumerations and Headings. The Background, enumerations and
headings contained in this Agreement are for convenience of reference only and
are not intended to have any substantive significance in interpreting this
Agreement.

(i) Gender and Number. Unless the context otherwise requires, whenever used in
this Agreement the singular shall include the plural, the plural shall include
the singular, and the masculine gender shall include neuter or feminine gender
and vice versa.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Officer:        

Shore Bank,

a Virginia banking corporation

/s/ Robert James Bloxom

  (SEAL)     By:  

LOGO [g285872ex10_34pg19b.jpg]

  (SEAL)

Print Name:  

Robert James Bloxom

      Print Name:  

 

         Title:  

 

Date:  

1-8-08

       Date:  

 

 

10